Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. Claims 1-2, 4-5, 7-8, 10-15, 17-20 are allowable. The restriction requirement of species, as set forth in the Office action mailed on 8/25/2011, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 8/25/2011 is fully withdrawn.  Claims 6, 9, 16, directed to non-elected species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner's Amendment

3.        An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Bruce Needham (Reg. 56,421) on 7/11/2022.
4.        The application has been amended as followings:

1. (Currently Amended) A wireless power transfer (“WPT”) pad comprising:
a ferrite structure;
a center coil positioned adjacent to the ferrite structure; and
a plurality of side coils positioned around a perimeter of the center coil and on each side of the perimeter of the center coil and positioned adjacent to the ferrite structure,
wherein the plurality of side coils are shaped to conform to the perimeter of the center coil, 
wherein a direction of a current flow of the center coil is opposite to a direction of a current flow in each of the plurality of side coils such that current flowing in a portion of the center coil adjacent to a portion of a side coil of the plurality of side coils is in a same direction as current flowing in the portion of the side coil, and
wherein, for each of the plurality of side coils and the center coil, current in the center coil and current in each of the plurality of side coils are controlled such that a product of the current in the center coil and a number of turns of the center coil is equal to or greater than a product of the current in each of the plurality of side coils, a quantity of the plurality of side coils, and a number of turns of the side coil of the plurality of side coils.

4. (Currently Amended) The WPT pad of claim 1, wherein, for a switching frequency of the current in the center coil and the current in each of the plurality of side coils, wherein the direction of the current flow of the center coil being opposite the direction of the current flow in each of the plurality of side coils comprises the current in the center coil being 180 degrees out of phase with the current in each of the plurality of side coils.

8. (Currently Amended) The WPT pad of claim 1, further comprising a converter connected to the center coil and each of the plurality of side coils, wherein the converter provides current to the center coil and each of the plurality of side coils and wherein the converter controls the current to the center coil and controls the current to each of the plurality of side coils to maintain magnetic flux from the center coil and the plurality of side coils to be below a regulatory limit.

10. (Currently Amended) The WPT pad of claim 8, wherein the converter comprises a first converter section that provides the current to the center coil and a second converter section that provides the current to each of the plurality of side coils, wherein a current output of the first converter section is equal to or greater than a current output of the second
converter section and wherein the current output of the second converter section is split equally between the plurality of side coils.

13. (Currently Amended) A wireless power transfer (“WPT”) pad comprising:
a ferrite structure comprising a planar surface; 
a center coil positioned adjacent to the ferrite structure; and
a plurality of side coils positioned around a perimeter of the center coil and on each side of the perimeter of the center coil and positioned adjacent to the ferrite structure, wherein the center coil and the plurality of side coils are wound parallel to the planar surface of the ferrite structure, a side of each of the plurality of side coils is next to the center coil and the side coils are evenly spaced around the center coil,
wherein the plurality of side coils are shaped to conform to the perimeter of the center coil,
wherein a direction of current flow of the center coil is opposite to a direction of a current flow in each of the plurality of side coils such that current flowing in a portion of the center coil adjacent to a portion of a side coil of the plurality of side coils is in a same direction as current flowing in the portion of the side coil, and
wherein, for each of the plurality of side coils and the center coil, current in the center coil and current in each of the plurality of side coils are controlled such that a product of the current in the center coil and a number of turns of the center coil is equal to or greater than a product of the current in each of the plurality of side coils, a quantity of the plurality of side coils, and a number of turns of the side coil of the plurality of side coils.

14. (Currently Amended) The WPT pad of claim 13, wherein, for a switching frequency of the current in the center coil and the current in each of the plurality of side coils, wherein the direction of the current flow of the center coil being opposite the direction of the current flow in each of the plurality of side coils comprises the current in the center coil being 180 degrees out of phase with the current in each of the plurality of side coils.

17. (Currently Amended) The WPT pad of claim 15, wherein the converter comprises a first converter section that provides the current to the center coil and a second converter section that provides the current to each of the plurality of side coils, wherein a current output of the first converter section is equal to or greater than a current output of the second
converter section and wherein the current output of the second converter section is split equally between the plurality of side coils.

20. (Currently Amended) A system comprising:
a ferrite structure; 
a center coil positioned adjacent to the ferrite structure;
a plurality of side coils positioned around a perimeter of the center coil and on each side of the perimeter of the center coil and positioned adjacent to the ferrite structure, wherein the plurality of side coils are shaped to conform to the perimeter of the center coil, and wherein a direction of a current flow of the center coil is opposite to a direction of a current flow in each of the plurality of side coils such that current flowing in a portion of the center coil adjacent to a portion of a side coil of the plurality of side coils is in a same direction as current flowing in the portion of the side coil,
wherein, for each of the plurality of side coils and the center coil, current in the center coil and current in each of the plurality of side coils are controlled such that a product of the current in the center coil and a number of turns of the center coil is equal to or greater than a product of the current in each of the plurality of side coils, a quantity of the plurality of side coils, and a number of turns of the side coil of the plurality of side coils; and
a converter connected to the center coil and each of the plurality of side coils, wherein the converter provides current to the center coil and each of the plurality of side coils and wherein the converter controls the current to the center coil and the plurality of side coils.


Allowable Subject Matter
4. 	Claims 1-2, 4-20 are allowed.
5. 	The following is an examiner’s statement of reasons for allowance:
With regard to Claims 1, 13, 20, Woronowicz (US20140318912A1) teaches (three coil embodiment) teaches a wireless power transfer (“WPT”) pad (e.g., 211, 213, Fig. 8) comprising: a ferrite structure comprising a planar surface (e.g., 211, Fig. 8, see [0102] 211 made of ferrite);
a center coil positioned adjacent to the ferrite structure (e.g., 213, Fig. 8, 213 is receiving device, and [0013] also suggest a three coil structures with a middle coil, a first end coil and a second end coil); and
a plurality of side coils positioned around a perimeter of the center coil ([0013] also suggest a three coil structures with a middle coil , a first end coil and a second end coil) and positioned adjacent to the ferrite structure, wherein the center coil and the plurality of side coils are wound parallel to the planar surface of the ferrite structure ( see claim 1 and 2 of Woronowitcz, three coil structure is part of the receiving device 213, Fig. 8 shows 213 is positioned adjacent to ferrite 211), a side of each of the plurality of side coils is next to the center coil and the side coils are evenly spaced around the center coil ( a middle coil in between the ends coils [0013]), wherein a direction of a current flow of the center coil is opposite a current flow in each of the plurality of side coils ([0071] the phase current flows in opposite directions through each pair of neighboring coils in a same sequence of coil) 
Fig. 1 of Woronowicz ( see Examiner labeled Fig. 1 of Woronowicz below) embodiment teaches  the side coils( GCL, GCM2, Fig. 1)  are shaped to conform to the perimeter of the center coil (GCM1, Fig. 1) (see line GCLa of side coil GCL conforms to shape of section/line GCM1a of center coil, line GCM2b of side coil GCM2 conforms to shape of section/line GCM1b of center coil, Fig. 1, it is similar to Fig. 3 of Applicant’s specification, the portion adjacent side coil and center coil, the shape of side coil conforms to the center coil), a direction of current flow of the center coil is opposite a current flow in each of the plurality of side coils such that current flowing in a portion of the center coil adjacent to a portion of a side coil of the plurality of side coils is in a same direction as current in the portion of the side coil (while three coil system teaches the phase current flows in opposite directions through each pair of neighboring coils ( which means the middle coil has current flows in opposite direction than the two end coils), Fig. 1 teaches when one coil ( e.g., GCM1, Fig. 1) has opposite current flow than the two neighboring coils ( e.g., GCL, GCM2, Fig. 1), current flowing in a portion of the coil ( GCM1, Fig. 1)  adjacent to a portion of a neighbor coil ( GCL, GCM2) of the plurality of neighboring coils ( see the current at portion adjacent between GCM1 and GCL, portion adjacent between GCM1 and GCM2) in a same direction as current in the portion of the side coil (GCL, GCM2, Fig. 1) , the combination of Fig. 1 and three coil system teaches current flowing in a portion of the center coil adjacent to a portion of a side coil of the plurality of side coils is in a same direction as current in the portion of the side coil)
Zhu (“Null-Coupled Electromagnetic Field Canceling Coil for Wireless Power Transfer System,” IEEE TRANSACTIONS ON TRANSPORTATION ELECTRIFICATION, VOL. 3, NO. 2, JUNE 2017 ))  teaches for two side coils and the center coil, current in center coil and current in two side coils are controlled such that a product of current in the center coil and a number of turns of the center coil is equal to or greater than a product of current in a side coil of the plurality of side coils, a quantity of the plurality of side coils and a number of turns of the two side coils  ( page 467, para 2 teaches σ = |Ic|/|It | ( current ratio of cancel coil current  Ic to the transmitter coil current It) page 470, σ=0.5, Fig. 8 (a) shows two side coil, as  Woronowicz also discussed about two side coils, [0108]the number of turns of the end coils is smaller than the number of turns of at least one of the middle coils. Therefore the combination of Zhu and Woronowicz teaches product of current in the center coil number of turns of center coil It*n is greater than current in a side coil of the plurality of side coils, a quantity of the plurality of side coils and a number of turns of the side coils of the plurality of side coils ( 0.5* It) *2*m, and n is the number of turn of center coil, m is the number of turns of the side and n>m according to Woronowicz).
	However, the prior art of records does not teach or suggest wherein while the plurality of side coils are positioned around a perimeter of the center coil and on each side of the perimeter of the center coil while wherein, for each of the plurality of side coils and the center coil, current in the center coil and current in each of the plurality of side coils are controlled such that a product of the current in the center coil and a number of turns of the center coil is equal to or greater than a product of the current in each of the plurality of side coils, a quantity of the plurality of side coils, and a number of turns of the side coil of the plurality of side coils in combination of the other limitations of the claim.
	With regard to Claims 2, 4-12, 14-19, they depend on claims 1 or 13 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
        Wu (US 20130088090 A1) teaches   the coil is wrapped around a center portion of an H-shaped ferrimagnetic component with side coils 
Yao ( US 20170187209 A1) teaches about a shield for wireless power transmitter                                                                                                                                                                                     	Ha (US 20190371515 A1) teaches  multiple transmitting coils for changing a magnetic field by an alternating current, including a first coil stacked in a multilayer structure and a second coil stacked in the multilayer structure, outer edge of the first transmitting coil and outer edge of the second transmitting coil overlapping each other; a shielding part for limiting propagation of the magnetic field generated in the multiple transmitting coils; and a case for surrounding the multiple transmitting coils and the shielding part, wherein layers of the first coil and the second coil are stacked in turn.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINPING SUN/Primary Examiner, Art Unit 2836